Citation Nr: 1115672	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO granted entitlement to service connection for PTSD with a 30 percent evaluation.  The Veteran expressed disagreement with this evaluation and in a July 2009 rating action the RO increased his PTSD evaluation to 50 percent disabling effective the date he filed his claim.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in an April 2011 statement Veteran's representative contended that he is unable to work because of his service-connected PTSD.  The Veteran has therefore raised the issue of a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As such, the Board has identified the issues on appeal as set forth on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has manifested with passive suicidal ideation without plan or intent, but not obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene, and it has not caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.

2.  Service connection is in effect for PTSD with a 50 percent evaluation, tinnitus with a 10 percent evaluation and left ear hearing loss with zero percent evaluation.

3.  The Veteran's service-connected disabilities are not of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in November 2005 and March 2006.  Moreover, in a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  No prejudice has been alleged, either by the Veteran or His representative.

The Board notes that the Veteran has not been provided notice specifically tailored to his TDIU claim.  Nevertheless, the Board finds that any prejudice due to any possibly perceived error has been overcome in this case by the Veteran's representative having shown actual knowledge of how to substantiate such a claim.  In this regard, the Board notes that the representative argued that VA should consider this issue and, in fact, the representative specifically cited to the regulations governing adjudication of that issue.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  Furthermore, in a March 2006 letter, the RO explained to the Veteran that, in assigning appropriate disability ratings, VA considers the "[i]mpact of the condition and symptoms on employment."  The Veteran was also invited to submit various types of evidence, including [s]tatements from employers as to job performance, lost time, or other information regarding how your condition(s) affect your ability to work."  In order for no prejudice to result from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Given the actual knowledge demonstrated by his representative on this issue, the notice provided to the Veteran regarding employment as a consideration in assigning increased ratings, and the fact that the Veteran was specifically invited to submit evidence on that matter, the Board concludes that there is no prejudice in considering a claim for TDIU in this decision.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  They adequately address the severity of his disability, particularly during the applicable period involved in the present appeal.  Furthermore, the most recent VA examiner specifically addressed his employment history, and whether his PTSD symptoms result in total occupational impairment.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Board is cognizant that an opinion or examination has not been obtained to address the degree, if any, that his service-connected hearing loss and tinnitus impact his ability to obtain or maintain employment, and that a VA audiological evaluation conducted in 2006 did not address that issue.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  However, the Board notes that neither the Veteran nor his representative have ever asserted that these disabilities significantly interfere with his ability to work.  Furthermore, they not appeal the initial disability ratings of 0 percent or 10 percent assigned for those disorders in 2007, nor have they since suggested that the disability ratings assigned for those disorders are inadequate or fail to accurately describe his degree of disability.  Instead, they have only pursued the claim for an increased rating for PTSD, and the newly-raised TDIU claim appears to have been brought up solely in regard to his service-connected PTSD.  Under these circumstances, the Board finds that further development to explore the impact of these disabilities on his ability to work is not warranted.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record; Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid decision.)

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous ... ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).
The general rating criteria used for evaluation of the Veteran's PTSD provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2010).

If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

Of record is a letter from the Veteran's ex-wife.  In the letter from his ex-wife, she relates that the Veteran often drank and would occasionally "retreat to some place within himself."  She offered a history of one night were she "nagged him enough to make him angry" and he "sort of exploded."  She related that he became particularly angry when he spoke of his Vietnam service.  She related that the Veteran took his duty to their kids and herself seriously, but would not share himself.  She related that he often drank and was hard on his daughter.  

Also of record are 2 letters from friends of the Veteran.  One letter is from a combat veteran that served in Vietnam.  In this letter he relates that a friend of his and the Veteran's, who was also a Vietnam veteran, had committed suicide.  He expressed hope that the Veteran would get help as "it was getting late" for the Veteran.  The second letter is a letter from one of the Veteran's co-workers.  In this letter, the author related that he was a very close friend of the Veteran's and had worked with him for 35 years.  He expressed concern over the Veteran's drinking and related that his first wife had left him because of his abuse of alcohol.  

In February 2006 the Veteran was provided a VA psychiatric examination.  At this time, the Veteran presented as well-groomed, casually dressed, cooperative, fully-oriented and appeared his stated age.  His affect was relatively euthymic and of full range and consistent with the topics discussed.  His thought processes were linear, coherent and goal directed.  His thought content was negative for current suicidal ideation, plan or intent and was negative for past or present homicidal ideation, plan or intent.  His thought content was also negative for hallucinations or delusions and there was no evidence of a thought disorder.  Cognitive functionality appeared intact and the overall validity of the Veteran's self-report appeared good.  There were no overt signs of symptom exaggeration or minimization and his psychological test results were valid.  

With respect to occupational history, it was noted that the Veteran had been working at a paper mill for 38 years with 3 different owners.  He reported good job satisfaction, up until the most recent change of ownership, particularly due to a change in benefits and scheduling.  He reported feeling much stress due to the way his company was managed, but related that he was fully successful in performing his job duties.  He desired to retire in a couple of years and did not describe any emotional or psychological difficulties that interfered with his job performance.  

With respect to his social history, the Veteran reported having first been married in 1972 and that he divorced in 1978 due to alcohol use.  He had a son and a daughter from this marriage, both of whom were then in their 30s.  He related that he and his ex-wife still spoke and that he had an excellent relationship with his children from his first marriage.  He remarried in 1983 and that marriage remained intact.  He had two daughters from his second marriage, both of whom then still lived at home with the Veteran.  He reported that he was satisfied with his current marriage and that he had an excellent relationship with his 2 daughters from his second marriage.  He denied any serous conflicts in his current marriage, but related that his wife was concerned about his alcohol use.  He reported no current legal issues, but reported a history of a DUI in 1979.  He described his social functioning as going to a local bar to visit friends on occasion.  He enjoyed hunting and spending time at a hunting shack with his friends, but otherwise tended to engage in solitary activities.  He reported that he used to enjoy playing golf and spending time at a lake, but that he had lost interest in these activities. 

The Veteran reported a history of significant grief and loss as a result of the death of his mother and father, as well the loss of 2 friends to suicide.  He described that following his father's death he began noticing some decreased mood at times.  He related that his decreased mood became quite noticeable following his mother's death.  He stated that he felt a mildly low mood most of the time, but that for a 2 day period every couple of weeks he felt more depressed.  He described depression at a level of 6/10 on average, and at worst as 8/10.  He offered a history of sleep disturbance.  He denied any appetite changes or problems, but acknowledges some reduction in energy level, but believed that this was related to his age.  He reported come concentration problems, explaining that he had always been a bit of a day dreamer, but that after his father died in 1995 this became more pronounced.  He explained that about 25% of the time he had trouble with concentration, but was able to focus when needed.  He endorsed passing suicidal thoughts about twice a year that began when his friend committed suicide in 1997.  He reported that he had such thoughts when exposed to stress.  He explained that he never had a plan or serious intent to act on these thoughts.  He denied any homicidal thoughts or any history of violence, but for using obscenities.  He related that he had a quick temper at times that was out of proportion to the situation, but denied any history of physical aggression towards people or property.  He denied any symptoms of mania or hypomania, as well as of generalized anxiety disorder, specific phobia, obsessive-compulsive disorder, agoraphobia or panic disorder.  

The examiner assessed alcohol dependence, continuous, as well as dysthymic disorder and rule out substance inducted mood disorder.  A GAF score of 63 was assigned.  The examiner remarked that this GAF score represented mild functional impairment.  The Veteran was found competent to manage his financial affairs.  

Of record is a report of psychological evaluation from St. Luke's pertaining to evaluation in May and June of 2007.  The Veteran then presented requesting a second opinion about him having PTSD.  He related that he had always had a short temper, did not like to be around people and had trouble concentrating and sleeping.  He admitted, however, that he had always functioned quite well and had adequately maintained employment and interacted well with family and friends.  He denied any persistent re-experiencing of Vietnam events, did not avoid stimuli associated with his military experience and did not have increased arousal.  

Psychological testing revealed moderate depression, and a sub-clinical risk of suicide.  He had a borderline range of anxiety.  Minnesota Multiphasic Personality Inventory-2 (MMPI2) showed that the Veteran's profile was probably valid, but that he reported a number of extreme symptoms that may reflect some exaggeration due to his self-critical behavior.  It was noted that individuals with this pattern were likely to express significant psychological problems, with chronic psychological maladjustment and live a disorganized and pervasively unhappy existence.  Individuals with this pattern were overwhelmed by anxiety, tension and depression.  Such individuals felt hopeless, alone, inadequate and insecure.  They believed that nothing would work out right.  They attempted to control their worries through intellectualization and unproductive self-analysis, but had difficulty concentrating and making decisions.  They functioned at a low level of efficiency.  They tended to overeat to even minor stress and may show rapid behavioral deterioration.  They may relate to others ambivalently, never fully trusting or loving anyone, and never establishing lasting and continuous relationships.  Such an individual was a very introverted person who was shy, uneasy, rigid and over-controlled in social situations.  

Mental status examination showed that the Veteran was adequately dressed and groomed.  He was friendly and cooperative, and quickly gained rapport with the examiner.  His mood was depressed with a blunted range of affect.  There was no evidence of hallucinations, delusions, paranoid ideation or other frank manifestations of self-deprecatory thoughts, obsessions or compulsions.  His thought processes were coherent and logical and associations were intact.  His speech was fluent, without disarticulation or word finding problems.  His memories and fund of knowledge appeared consistent with his educational, social and occupational histories.  He was alert and oriented to time, place, person and situation.  His insight and judgment were good.  His risk for suicide/homicide was considered low.  Dysthymic disorder was assessed at this time and a GAF score of 55 was made.  

In September 2007 the Veteran began receiving psychiatric treatment at a VA facility.  He was then employed and relied on his income for living.  He denied any financial issues and was then living with his wife and 2 daughters.  He was friendly and cooperative and well-groomed and dressed.  His mood was euthymic and his affect was constricted, sluggish and at times inappropriate.  His thoughts were goal directed and no delusions were elicited.  Memory and concentration were good.  He had no suicidal/homicidal thoughts.  He denied any hallucinations.  His insight and judgment were fair.  Alcohol induced mood disorder, depressive type, PTSD, dysthymic disorder and alcohol dependence were assessed.  The examiner assigned a GAF score of 65.  

An October 2007 mental health progress note documents similar findings and impressions and that the Veteran felt edgy and irritable at times.  Subsequent notes also document similar findings and complaints, as well as consistent GAF scores of 65.

Of record is a March 2008 Vet Center Intake note.  Mental status evaluation showed that the Veteran's appearance was clean and casual.  His manner was cautious and his intelligence was average.  His speech was within normal limits, as was his orientation.  His memory function was fair and his affect was inappropriate at times.  Motor activity was within normal limits.  His judgment was fair.  He had no evidence of a thought disorder.  He reported sleep disturbance, a low sex drive and low energy.  He acknowledged suicidal thought.  He was agitated and physically animated at times.  A social worker assessed him as having PTSD.  

In November 2008 the Veteran received another VA psychiatric examination.  At this time, the Veteran reported having a number of friends and one of them actually came to the examination with him.  He related having 4 or 5 close buddies and that he saw them at least weekly.  He described his relationship with his wife as fair and said that they never argued too much.  He reported that he got along with his children.  He was then employed and had been so for 40 years.  

He was alert and oriented to person place and time.  He was casually dressed and plainly groomed.  His speech was normal for rate and volume.  Eye contact was good and his gait was normal.  He was cooperative and interactive in a logical, coherent, but somewhat inhibited fashion.  Observed social skills were pleasant, but rather reserved.  His level of insight was fairly good.  His observed affect showed normal range.  He reported having depression ranging from 3-7/10, that never fully resolved.  He reported occasional procrastination.  He denied any manic or hypomanic symptoms.  He reported trouble sleeping through the night and a normal amount of energy for his age.  He ate "OK" and his weight was stable.  He described his self-esteem as really positive and reported bouts of hopelessness about 3 times per month, usually when he had a bad day emotionally.  For fun he fished and hunted and rode four-wheelers.  He reported that he would get mad to some degree every day, such that he would get frustrated and curse.  He related that "[l]ittle things pissed [him] off" and that he was a "half-assed worrier," but that he rarely felt tense.  He denied anxiety, but acknowledged difficulty concentrating.  His memory was fair and he reported misplacing things.  He denied a history of panic attacks.  He related that he thought of suicide once, even though he never developed a plan or intent.  He denied hallucinations, delusions or frankly paranoid ideation.  Following examination the examiner assessed dysthymic disorder, chronic, as well as alcohol dependence, in early full remission.  The Veteran was assigned a GAF score of 65.

In June 2009 the Veteran was once again afforded a VA psychiatric examination based upon a full review of the claims file.  It was noted that in October 2008 the Veteran fell off of a ladder, resulting in him sustaining 4 broken ribs, a crushed left wrist, a broken foot and 5 breaks in his pelvis.  At this time the Veteran described his mood a "horseshit, just ain't good."  He related that "people piss [him] off," and indicated that he felt more angry and irritable, rather than depressed.  He endorsed occasional feelings of hopelessness/helplessness, along with intermittent passive suicidal ideation without plan/intent.  He had no history of suicide attempts and no history of violence/assaultiveness.  He described his energy level as 50%.  He had poor self-esteem and saw himself as "broken-down."  He was not then working. 

He was then living with his second wife of 26 years, his 19 year-old daughter and her boyfriend.  He described his marital relationship as "we live under the same roof; I really don't care."  He reported difficulty getting along with his other daughter from his second marriage.  He seldom saw his 2 oldest children.  He related having "two friends that [he] trust[ed]."  With respect to leisure, he related that he used to golf and fish, but that he did not do anything anymore.  
He was casually dressed and walked with a cane.  His speech was unremarkable, but laden with profanity.  His attitude was described as "indifferent, other."  His mood was angry/irritable.  He was not able to do serial 7s, but could spell "world" backwards and forwards.  He was intact to person, time and place.  His thought process and content were unremarkable.  He had no delusions.  He understood the outcome of his behavior.  He was of average intelligence and understood that he had a problem.  He reported sleep impairment.  He had no hallucinations.  He reported that he could not stand people and stated that anger affected the quality of his marital relationship.  He reported that he hollered and cursed on occasion at his children.  He was able to interpret proverbs appropriately.  He had no obsessive/ritualistic behavior.  He had no panic attacks or homicidal thoughts.  He endorsed suicidal thoughts that were passive and without intent/plan.  He had poor impulse control.  He had no episodes of violence, but did report verbal outbursts toward others.  He had problems with activities of daily living since he fell off of a ladder.  His remote memory was normal.  His recent and immediate memory were mildly impaired.  He reported that he had to take a notebook with him or he would forget what he had to buy at the store.  He was found competent to manage his finances.  

The Veteran was then not employed and had not retired.  He had taken a medical leave of absence from work since his fall from a ladder in October 2008.  The examiner assessed PTSD, chronic, history of alcohol abuse, in sustained full remission.  He was assigned a GAF score of 60 and it was noted that his level of social functioning appeared to have declined.  

It was noted that he reported significant anger and irritability affecting the quality of family relationships and that he had no close friends.  The examiner found that the Veteran did not have total occupational and social impairment due to PTSD.  The examiner also stated that his PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner did find reduced reliability and productivity due to PTSD symptoms.  

In a July 2009 statement the Veteran related that he felt a 70% evaluation was warranted.  In this regard, he felt that he met the deficiencies in most areas concerning work, family relations, judgment, thinking or mood.  He noted that he had difficulty working and following direction and that his wife made all the decisions for him because it "had been pointed out to [him] [that] the majority of [his] decision making is not correct and [could] be harmful to [his] life."  He related that he had days were it took everything out of him to get motivated and get out of his chair in the living room.  

Of record is a July 2009 mental health progress note from the Twin Ports VA Community Based Outpatient Clinic (CBOC).  This note documents that the Veteran then presented on time for his appointment.  He was in no acute distress and was cooperative.  He was then still recovering from his October 2008 fall.  He felt that his medication had helped with his irritability, but related that he still felt edgy.  It was noted that the Veteran had been feeling down and edgy since his fall.  He denied any helplessness or hopelessness, as well as any suicidal or homicidal ideation.  He had no manic or psychotic symptoms.  He was alert and oriented times 3 and was friendly and cooperative.  His grooming and personal hygiene were adequate.  No abnormal movements were noted.  His mood was euthymic and his affect was full, fluid and appropriate.  His thoughts were goal-directed and no delusion was elicited.  His memory and concentration were good.  He denied hallucinations and his insight and judgment were fair.  PTSD, dysthymic disorder and alcohol dependence in full early remission were assessed.  A GAF score of 60 was assigned.  Subsequent progress notes document similar impressions and symptoms.  

PTSD

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of the entire record indicates that a preponderance of the evidence is against a claim for a rating in excess of 50 percent.  From the preceding recordation of symptoms associated with PTSD experienced by the Veteran, it appears that he has had suicidal ideation, which is among the symptoms listed in the criteria for a 70 percent rating.  However, such symptoms appear to be infrequent, and he has not demonstrated any of the remaining criteria for a 70 percent rating, such as obsessional rituals which interfere with routine activities.   Additionally, no medical evidence of record identifies that his speech has ever been intermittently illogical, obscure, or irrelevant; rather, it appears that the Veteran maintained an ability to speak clearly and coherently during his acquisition of psychiatric treatment.  While he does appear to experience anger and irritability, these manifestations have not been shown to be so severe as to result in periods violence.  In essence, repeated examination and clinical evidence has not shown PTSD so severe as to result in deficiencies in most areas, such as judgment, thinking, family relations, work and mood.  Therefore, the Board concludes that the Veteran's PTSD symptoms have not manifested, when compared with 38 C.F.R. § 4.130, Diagnostic Code 9411, to the extent necessary for the next highest rating of 70 percent.  

The Board notes that the Veteran has been assigned GAF scores of 55, 60 and 65, suggesting moderate impairment in social, occupational or school functions.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness" under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS). GAF scores of 51 to 60 are indicative of moderate symptoms such as a flat affect or occasional panic attacks, or moderate difficulty in social or occupational functioning (i.e., few friends, conflicts with peers).  See the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV);  see also 38 C.F.R. § 4.130.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

Although the Veteran's representative asserts that the assigned GAF scores are incongruent with the severity of the Veteran's PTSD, the Board finds these scores to be indicative of only moderate impairment in light of the actual symptoms experienced by the Veteran.  The GAF scores are in line with the history of symptomatology as outlined above.  See 38 C.F.R. § 4.126(a).  Notably, the Veteran has maintained his marriage and relationships with his children.  He has some friends and is noted to be functioning adequately, albeit with moderate occupational and social difficulty caused predominately by irritability.  He has reported on numerous occasions to examiners that he was unemployed not because of his PTSD, but rather from injury sustained in a post-service fall from a ladder.  Furthermore, the GAF scores assigned above are not indicative of PTSD so severe as to render the Veteran unable to work.  Under these circumstances, the Board finds that the symptomatology does not meet the criteria prescribed for a 70 percent or greater evaluation.  Likewise, as there is obviously not total occupational and social impairment, a 100 percent evaluation is not warranted.  At no time has the evidence demonstrated that a higher evaluation is warranted.  Fenderson, supra.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  It is notable that the criteria specifically provide for evaluation of the disability in relation to occupational and social impairment.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected PTSD. 

In short, there is nothing in the record to indicate that the service-connected PTSD presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

The Veteran is currently in receipt of compensation for the following disabilities: 1) PTSD, with a 50 percent evaluation; 2) bilateral recurrent tinnitus, with a 10 percent evaluation; and 3) left ear sensorineural hearing loss with a non-compensable (zero percent) evaluation.  His combined evaluation for purposes of compensation is 60 percent.  See April 2008 rating decision.  He does not have a single service-connected disability rated at 60 percent or more and his combined rating is less than 70%.  Accordingly, the Veteran does not meet the minimum schedular criteria for consideration of a TDIU.

The Board notes that for the above purpose of one 60 percent disability that disabilities resulting from common etiology or a single accident, will be considered as one disability.  38 C.F.R. § 4.16(a).  To the extent that it may be asserted that because the Veteran's tinnitus and PTSD result from his Vietnam service the minimum schedular threshold has been met, a TDIU rating must still be denied.  As outlined above, the Veteran's PTSD has not been shown to preclude him from securing or following substantially gainful employment.  As noted, the Veteran has reported on several occasions to examiners that an October 2008 post-service non-service-connected fall has resulted in his inability in this regard, and GAF scores assigned during VA examination do not suggest that the Veteran's PTSD is so severe as to render him unable to work.  In fact, during his most recent VA examination, the examiner specifically found based on the Veteran's history and the results of examination that his PTSD symptoms did not result in total occupational impairment.  As to his tinnitus and hearing loss disability, the Board again notes that the Veteran has never asserted that these disabilities interfere with his employment, and there is no evidence in the record otherwise suggesting that is the case.

In order to obtain a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the reasons and bases set forth above, the Board finds that a TDIU is not warranted.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


